DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In the Specification, the “Related Application” information needs to be updated to include any patent numbers for the any patent applications listed that have been allowed.  
	In paragraph (0007), line 2, after “appearance” insert – of - -.
Appropriate correction is required.
Claim Objections
Claim 19 is  objected to because of the following informalities:  In claim 19, line 2 “sewed” should read – sewn - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claims 1 and 11 , line 1, applicant is claiming   an “undergarment”.  However,   the body of the claim  I s only claiming   a front and back leg portion and it is not clear as to what the rest of the undergarment includes.  NO bod portion or buttocks or crotch portions have been claimed as being connected to the front and back leg portions.  IN clam 1, lines 5 and 6, applicant is claiming a first elastic weave and a second elastic weave. It is not clear as to what the “first elastic weave” and   the “second elastic  weave”  encompasses.  It is not clear   if the entire   woven fabric is formed of   all elastic yarns or threads or if only part of it is an elastic yarn or thread.   The term of “thicker” is a relative term and the metes and bounds of the term “Thicker”  Is not clear. I t is not clear as to how much thicker the weave should be.  Also in claim 11, line 6, it is not clear as to what “provides substantially more compression” compared to the front leg portion. 
Throughout the claims, 2-4 and  7-10,  the term “elastic weave” is not clear as previously discussed above  in regard to claim 1. 
In claim 13, line 2 , it is not clear as   to where the “buttocks of a user”  is located as discussed in the claim. 
 In claim 15, it is not clear as to how the “elastic band rests on a thigh of a user to shift flesh of the thigh of the user”.  To shift the flesh- it woud depend on the amount or thickness of the flesh and   also   how tight   the  elastic band is worn on the thigh of the  user.  The same is true with the “Flesh” being shifted in clam 16. 
 In regard to claim 17, line 3,   it is not clear as to how the “horizontal elastic band  or at least a portion there of “ would be closer to    “the user’s skin “ as claimed.  There is no antecedent basis  for   “ the user’s skin”.     
In claim 16, line 3 there is no antecedent basis for “The part”. 
In claim 17, line 3, there is no antecedent basis for “The user’s skin”.

In claim 20, line 2, the recitation of “Shaped on a curve of buttocks of a user” is unclear and indefinite. It is not clear as to what curve of   buttocks of a user applicant is referring to and how it is shaped based on the curve.  Also applicant   is attempting to claim non -statutory subject matter of    a “curve of buttocks of a user”. 
 
However, the claims, as best understood, have been examined on their merits. 
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  1-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11013274. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims claim the same undergarment sculpting garment with the front and back leg portions with the top and bottom end and with the inner and  outer leg seams and wherein the back leg portion comprises a first and  second elastic weave toward the  bottom of the   back leg portion and a second elastic weave toward the bottom of the back leg portion and wherein the first weave is thicker than the second weave as best understood  in claims 1, 10, 14 and 16 .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over
Kennedy (US 7260961) .                    .

In regard to claim 1  Kennedy   discloses an  undergarment 10 in figures  1 and 2, comprising:

a front leg portion 14 ; and

a back leg portion at 14 in figure 2  having a top end (not numbered)  and a bottom end(near 19 in figure 

2) , the back leg portion attached to the

front leg portion along an inner leg seam 18  

wherein the back leg portion comprises a first elastic weave toward the top end of the

back leg portion and a second elastic weave toward the bottom end of the back leg portion, and the first 

weave is thicker than the second weave.   Kennedy does not disclose the outer leg seam. Lower torso 

undergarments with an outer leg sea are well known in the art as seen in  .   I t is well known to sew 

seams on both the inner and outer sides of the legs of an undergarment in order to properly contour the 

garment to a human body. Accordingly it would have  been obvious  to one having ordinary skill in the 

art at the time of the invention  so that the   lower torso garment is properly contoured     for proper 

fit on the body of the wearer.

In regard to claim 2,    discloses an  undergarment of claim 1 and further  wherein the first elastic weave 

gradually transitions to the second elastic weave from 23 to 14 in figure 2.

In regard to claim 3,   discloses an  undergarment of claim 1 and further wherein the first elastic weave 

and the second elastic weave are configured to provide a greater compression toward the top end of 

the back leg portion at 13 in figure 2 and to provide a gradually lower compression towards the bottom 

end of the back leg portion since 14 has less compression.

In regard to claim 4,    discloses an undergarment of claim 1 and further   wherein the first elastic 

weave and the second elastic weave form a diagonal elastic band  23 under the buttocks that is 

positioned at the back leg portion of the undergarment  on the left and right sides and extends 

diagonally from the outer leg seam to the inner leg seam on and under each buttocks     cheek in figure 

2.


In regard to claim 5, Kennedy   discloses an   undergarment of claim 4 and further  wherein the diagonal 

Elastic band 23 is approximately 3 to 4 inches in width when measured from left to right under the 

buttocks of the wearer as seen in figure 2.

In regard to claim 6,   discloses an undergarment 10 of claim 4, wherein the diagonal elastic band is 

attached to the outer leg seam approximately between 1 to 3 inches below a top end of the outer leg 

seam.

In regard to claim 7,   discloses an undergarment of claim 1, wherein the first elastic weave and the 

second elastic weave form a horizontal elastic band  23 that is positioned at the back leg portion of the 


undergarment and extends from the inner leg seam  18 to the outer leg side.  

In regard to claim 8   Kennedy discloses an undergarment 10  of claim 7, wherein the horizontal elastic 

band  23 is approximately 3 to 4 inches in width as in figure 2 when       measuring the width left  to right 

in the figure at 23   across the under buttocks area.

In regard to claim 9,  Kennedy discloses an undergarment of claim 7 and further wherein a top of the 

horizontal elastic 

band 23  is positioned to rest approximately ¼ to ½  inch below buttocks of a user at 21a and 21b as in 

figure 2  when the undergarment is worn by the user.

In regard to claim 10, Kennedy  discloses an undergarment of claim 1, wherein the back leg portion 

provides substantially more compression compared to the front leg portion at the compression area of 

13 above and along side the buttocks areas as in figure 2. 



In regard to claim 11, Kennedy discloses an    undergarment 10 in figures 1 and 2, comprising:

a front leg portion 14 in figure 1;

a back leg portion  14 in figure 2 attached to the front leg portion along an inner leg seam 
and

a compression fabric panel  at 13 in figure 2 positioned at the back leg portion, along side the buttocks 

in figure 2  of the undergarment,

wherein the back leg portion provides substantially more compression compared to the

front leg portion in area 13. (See Kennedy col.  5, lines 42-53).     I t is well known to sew 

seams on both the inner and outer sides of the legs of an undergarment in order to properly contour the 

garment to a human body. Accordingly it would have  been obvious  to one having ordinary skill in the 

art at the time of the invention  so that the   lower torso garment is properly contoured     for proper 

fit on the body of the wearer.


In regard to claim 12  Kennedy discloses an  undergarment of claim 11, further comprising a 

horizontal elastic band positioned at the back leg portion of the undergarment, the horizontal elastic 

band extending from the inner leg seam to the outer leg seam at 19 in figures 1 and 2.


However Kennedy does not disclose an outer leg seam.       discloses an  outer

leg seam.


In regard to claim 13 Kennedy and   discloses the  undergarment of claim 12 and further wherein a top 

of the horizontal elastic band  at 23  in col. 5, line 42-53, is positioned to rest approximately ¼ to ½  inch 

below buttocks of a user when the undergarment is worn by the user as seen in figure 2 .

In regard to claim 14 Kennedy discloses the sculpting undergarment of claim 12, wherein the horizontal 

elastic band tht lies under the buttocks areas of 21b and 21a  is approximately 3 to 4 inches in width 

when the width is measured from left to right under the buttocks areas as in  figure 2.

In regard to claim 15 Kennedy discloses the   sculpting undergarment of claim 12 and further  wherein 


the horizontal elastic band  23 in figure 2 is positioned in the sculpting undergarment such that when a 

user wears the sculpting undergarment 10 , the horizontal elastic band 23 rests on a thigh of the user at 

the rear thigh area under the buttocks of the wearer to shift flesh of the thigh of the user as seen in 

figure 2 and col. 5, lines 42-53.

In regard to claim 16 Kennedy discloses the  sculpting undergarment of claim 15 and further  wherein 

the compression fabric panel at 13 in figure 2  is positioned relative to the horizontal elastic band 23 

such that the compression fabric panel  13 engages a part of the flesh shifted by the horizontal elastic 

band and redistributes the part of the flesh on the rear side of the wearer as in figure 2 .

In regard to claim 17 Kennedy discloses the  sculpting undergarment of claim 12, wherein the 

compression fabric panel is positioned relative to the horizontal elastic band  23 such that when a user 

wears the sculpting undergarment, at least a portion of the horizontal elastic band 23  is closer to the 

user’s skin than at least a portion of the compression fabric panel 13  since the curve of the buttocks 

allows for the  positioning of the     band 23 closer to the skin on the buttocks and rear thigh of the 

wearer.

In regard to claim 18 Kennedy discloses the  sculpting undergarment  10 of claim 12, and further 

wherein the horizontal elastic band 23 extends across the compression fabric panel 13 above the 

buttocks areas 21a and 21b in figure 2.


In regard to claim 19 Kennedy discloses the  sculpting undergarment of claim 11 and further wherein the 

compression fabric panel  13 is sewed into the back leg portion as seen in figure 2 .

In regard to claim 20 Kennedy discloses the  sculpting undergarment of claim 11 and further  wherein 

the compression fabric panel 13  is shaped based on a curve of buttocks of a user along the top of the 

buttocks as seen in figure 2. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/Primary Examiner, Art Unit 3732